 Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 1 of 13 Pageid#: 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

 IN THE MATTER OF THE SEARCH OF                      )
 CELLULAR TELEPHONES DESCRIBED                       )
 AS:                                                 )
                                                             Case No.    6:20mj29
                                                     )
 AN IPHONE LABELED AS ITEM 4,
                                                     )
 AN IPHONE LABELED AS ITEM 5, AND                    )
                                                     )
 AN ANDROID PHONE LABELED AS
                                                     )
 ITEM 6
                                                     )
 CURRENTLY LOCATED AT THE                            )
 LYNCHBURG POLICE DEPARTMENT IN                      )
 LYNCHBURG, VIRGINIA AND STORED
 UNDER CASE NUMBER 2020-14487                        )
                                                     )
                                                     )

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel Bailey, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

      1.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of a certain

electronic device, more fully described below and in Attachment A, which is currently in law

enforcement possession, and the extraction from this device of electronically stored information

described more fully herein and in Attachment B.

       2.      I am a Task Force Officer with the Drug Enforcement Administration (DEA) and

have been since 2017. I am also a Detective with the Lynchburg Police Department (Virginia)

and be been so employed since 2002. I am currently assigned to investigate drug trafficking

organizations as a member of the DEA, Washington Field Division/Roanoke Resident Office.
 Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 2 of 13 Pageid#: 5




My duties as a Task Force Officer involve the investigation of various criminal activities of

narcotics traffickers and their associates. In investigating these matters, I have acted as a case

agent, an undercover agent, and a contact agent for confidential sources. These investigations

have resulted in the issuance of federal search warrants, seizure warrants, indictments, and

convictions of persons for federal narcotics violations. During my employment as a law

enforcement officer, I have received multiple hours of training in narcotics enforcement and

investigative techniques, and I have personally participated in numerous investigations. I have

also spoken on numerous occasions with informants, suspects, and other experienced narcotics

traffickers concerning the methods and practices of drug traffickers, including the methods and

practices used by traffickers of methamphetamine, heroin, and cocaine. I have been involved in

the execution of numerous search warrants on electronic devices, including cellphones, and in

obtaining location information for those devices.

       3.      Based on my training and experience investigating narcotics and the distribution

of narcotics, I know that it is common for individuals engaged in this activity to use telephonic

communications, both cellular (to include voice and text messages) and hard line, to further their

criminal activities. I know that “smart” phones play an integral role in the daily lives of

individuals engaging in narcotics trafficking and that these individuals use cellular telephones to

exchange information with customers and/or source(s) of supply through text messaging, instant

messaging, and telephone conversations. I also know that it is common for narcotics trafficker to

use multiple “smart” phones to communicate with co-conspirators in order to compartmentalize

their illegal activity and avoid detection by law enforcement. Further, I know it is common for

narcotics traffickers to change their phones and phone numbers in order to avoid detection by

law enforcement.




                                                  2
 Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 3 of 13 Pageid#: 6




       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       5.      The property to be searched is as follows:

                   a. An iPhone (hereinafter, the “Target Cell Phone #1”), stored at the
                      Lynchburg Police Department’s evidence storage under case number
                      2020-14487 as Item 4.

                   b. An iPhone (hereinafter, the “Target Cell Phone #2”), stored at the
                      Lynchburg Police Department’s evidence storage under case number
                      2020-14487 as Item 5.

                   c. An Android (hereinafter, the “Target Cell Phone #3”), stored at the
                      Lynchburg Police Department’s evidence storage under case number
                      2020-14487 as Item 6 (collectively, the “Target Devices”).

                           STATEMENT OF PROBABLE CAUSE

       6.      The United States, including the Drug Enforcement Administration, Bureau of

Alcohol, Tobacco, and Firearms (ATF), Virginia State Police, and the Lynchburg Police

Department (LPD), is conducting a criminal investigation of Warren BROGGIN (“BROGGIN”)

and others regarding violations of distribution and possession with intent to distribute cocaine,

heroin, and methamphetamine in violation of 21 U.S.C. § 841(a)(1) and conspiracy to distribute

cocaine, heroin, and methamphetamine in violation of 21 U.S.C. § 846.

       7.      In November of 2019, law enforcement interviewed BROGGIN after advising

him of his Miranda rights. BROGGIN told law enforcement that BROGGIN was a multi-ounce

distributor of cocaine HCL.

       8.      In or about January of 2020, law enforcement received information from a

Confidential Source (CS-1) that BROGGIN was selling heroin. Between the dates of January 8,


                                                 3
 Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 4 of 13 Pageid#: 7




2020 and February 21, 2020, the LPD used CS-1 to make approximately six controlled purchases

of heroin from BROGGIN. CS-1 was paid for each controlled purchase that CS-1 made for on

behalf of law enforcement. The substances obtained during the controlled purchases were sent to

the Virginia Department of Forensic Science. The substances were tested and confirmed to be

heroin and totaled approximately 99 grams of heroin. During approximately three of those

controlled purchases, the CS-1 communicated with BROGGIN, via the phone number later

discovered to be used by Target Cell Phone #1, to facilitate those controlled purchases. Those

controlled purchases occurred in the Western District of Virginia.

       9.      In February of 2020, law enforcement conducted an interview of a Source of

Information (SOI-1). SOI-1 was in custody for a narcotics violation that occurred in the Western

District of Virginia. SOI-1 made inculpatory statements about SOI-1’s involvement in illegal

narcotics distribution. During that interview, SOI-1 identified BROGGIN as a source of supply

for heroin. SOI-1 advised that SOI-1 began purchasing heroin from BROGGIN in 2018. SOI-1

advised BROGGIN attempted to sell SOI-1 methamphetamine.

       10.     In July of 2020, law enforcement spoke with CS-1. CS-1 advised that BROGGIN

was still utilizing the number for Target Cell Phone #1 to facilitate drug sales. CS-1 advised

that BROGGIN stated that BROGGIN was selling heroin and methamphetamine. BROGGIN

provided the CS-1 prices for each narcotic that BROGGIN was selling.

       11.     In August of 2020, law enforcement received information from a Confidential

Source (CS-2) that BROGGIN was selling cocaine HCL and methamphetamine. CS-2 advised

law enforcement that BROGGIN was utilizing the number for Target Cell Phone #1 to facilitate

drug sales.




                                                4
 Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 5 of 13 Pageid#: 8




       12.     In August of 2020, law enforcement used CS-2 to make a controlled purchase of

approximately twenty-nine grams of cocaine HCL from BROGGIN. During that controlled

purchase, CS-2 communicated with BROGGIN, via the number for Target Cell Phone #1, to

organize the controlled purchase. That controlled purchased took place in the Western District

of Virginia. CS-2 was paid by law enforcement to conduct that controlled purchase.

       13.     In August of 2020, law enforcement used CS-2 to make a controlled purchase of

approximately 57 grams of methamphetamine from BROGGIN. During that controlled purchase,

CS-2 communicated with BROGGIN, via the number for Target Cell Phone #1, to organize the

controlled purchase. That controlled purchase took place in the Western District of Virginia. CS-

2 was paid by law enforcement to conduct that controlled purchase.

                            Monitoring the BROGGIN’s Location

       14.     In October of 2020, law enforcement served an Administrative Subpoena on

Sprint for subscriber information and phone toll record history for the number for Target Cell

Phone #1. The subpoena results have shown that the subscriber for the number for Target Cell

Phone #1 is “Basa Cab” and a billing address of “618 Newberne Street, Lynchburg Va 24501.”

Also, based on the data obtained, this affiant determined that the number for Target Cell Phone

#1 was established on February 8, 2020 and was still active as of October 2, 2020.

       15.     On October 6, 2020, law enforcement executed a federal search warrant (6:20-

MJ-27) on the Sprint Corporation authorizing the tracking of geo-location data of the number for

Target Cell Phone #1. This warrant was obtained through the Honorable United States

Magistrate Judge Robert Ballou in the Western District of Virginia.

       16.     Between October 11, 2020 through October 13, 2020, law enforcement monitored

the geo-location data of the number for Target Cell Phone #1. Based on that analysis, the




                                                5
 Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 6 of 13 Pageid#: 9




number for Target Cell Phone #1 travelled from Lynchburg, Virginia to New York, New York

and back to central Virginia. Through actual surveillance, law enforcement was able to locate a

rental vehicle travelling in a route that mirrored the geo-location data. Law enforcement

determined that the renter of that vehicle was Candice ROBERTSON of 613 Cork Street,

Lynchburg VA. Law enforcement had previously seen vehicles known to be used by BROGGIN

at that address within, approximately, the last sixty days.

       17.     During that surveillance, law enforcement conducted a traffic stop on that vehicle

for a moving infraction. BROGGIN and Candice ROBERTSON were identified as occupants of

the vehicle. A Lynchburg Police K-9 was deployed to conduct a free air sniff of the vehicle

during the course of the traffic stop and alerted to the presence of the odor of narcotics. A search

of the vehicle was then conducted and yielded a scale and a bag containing multiple empty

capsules. TFO Bailey knew those capsules to be commonly used to package narcotics for

distribution. No other contraband was located in the vehicle and the occupants were released

without any charges.

       18.     On October 14, 2020, BROGGIN was indicted by a federal grand jury, in the

Western District of Virginia, in a nine-count indictment (6:20-CR-14) for the violation of

multiple federal drug laws.

       19.     Between October 20, 2020 through October 22, 2020, law enforcement monitored

the geo-location data of the number for Target Cell Phone #1. Based on that analysis, the

number for Target Cell Phone #1 travelled from Lynchburg, Virginia to New York, New York

and back to central Virginia. During that timeframe, law enforcement received a notification that

a vehicle registered to BROGGIN had travelled through a point that coincided with the geo-

location of the number for Target Cell Phone #1.




                                                  6
Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 7 of 13 Pageid#: 10




       20.     On October 22, 2020, law enforcement conducted actual surveillance and located

the vehicle as it was travelling south towards Lynchburg, Virginia. Law enforcement conducted

a traffic stop on the vehicle and identified ROBERTSON as the driver and BROGGIN as an

occupant sitting in the front passenger’s seat. BROGGIN was placed under arrest for the

outstanding federal indictment.

                                  Recovery of the Target Devices

       21.     During the course of the traffic stop a free air search was conducted by a

Lynchburg Police narcotic detection K-9. The result of that free air search was a positive alert for

the odor of narcotics. A search of the vehicle was then conducted. Target Cell Phone #3 was

found on the seat where ROBERTSON was sitting. BROGGIN was found in possession of

Target Cell Phone #2. Target Cell Phone #1 was found on the seat that BROGGIN was sitting

in. Law enforcement called the telephone number for which they had previously obtained a geo-

location warrant and for which BROGGIN had used to conduct drug transactions and determined

that this number was the number for Target Cell Phone #1.

       22.     During the search of the vehicle, law enforcement also located a firearm in the

driver’s side door and a corresponding magazine in the glove compartment.

       23.     A search of BROGGIN’s person was also conducted. During that search, a plastic

bag was located in the buttocks area of BROGGIN. That plastic bag contained approximately

three plastic bags. Those bags contained a distributable amount of what appeared to be cocaine

HCL, crack cocaine, and heroin.

       24.     I know from training and experience that drug distributors often use cellular

phones to arrange drug deals by using the calling feature, text message feature, or a

communication-based application and as set forth above, and as explained above law




                                                 7
Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 8 of 13 Pageid#: 11




enforcement has specific information that BROGGIN used a telephone to conduct drug deals.

An analysis of call patterns can identify other drug dealers. Photographs or videos found on

cellular telephones often show contraband, or locations where contraband may be found.

Contact numbers stored in cellular telephone(s) may identify other drug distributors or

associates. I know from training and experience that persons who distribute illegal narcotics

often use multiple phones to hide evidence of their crimes from law enforcement and often

subscribe them in fictitious names. And here, examining further identifiers on the phones could

prove BROGGIN’s identity as a source of supply. All told, significant evidence of criminal

activity can be found within cellular telephones found in the possession of a drug dealer.

        25.     I also know that cellular telephones store location information, including the

whereabouts of the user. Here, examining the Target Devices is likely to reveal information

related to the movements and schedule of BROGGIN and ROBERSTON related to drug

trafficking activity.

                                     TECHNICAL TERMS

        26.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

                    a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
                       telephone) is a handheld wireless device used for voice and data
                       communication through radio signals. These telephones send signals
                       through networks of transmitter/receivers, enabling communication with
                       other wireless telephones or traditional “land line” telephones. A wireless
                       telephone usually contains a “call log,” which records the telephone
                       number, date, and time of calls made to and from the phone. In addition to
                       enabling voice communications, wireless telephones offer a broad range of
                       capabilities. These capabilities include: storing names and phone numbers
                       in electronic “address books;” sending, receiving, and storing text
                       messages and e-mail; taking, sending, receiving, and storing still
                       photographs and moving video; storing and playing back audio files;
                       storing dates, appointments, and other information on personal calendars;
                       and accessing and downloading information from the Internet. Wireless



                                                 8
Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 9 of 13 Pageid#: 12




                 telephones may also include global positioning system (“GPS”)
                 technology for determining the location of the device.

              b. Digital camera: A digital camera is a camera that records pictures as
                 digital picture files, rather than by using photographic film. Digital
                 cameras use a variety of fixed and removable storage media to store their
                 recorded images. Images can usually be retrieved by connecting the
                 camera to a computer or by connecting the removable storage medium to a
                 separate reader. Removable storage media include various types of flash
                 memory cards or miniature hard drives. Most digital cameras also include
                 a screen for viewing the stored images. This storage media can contain
                 any digital data, including data unrelated to photographs or videos.

              c. Portable media player: A portable media player (or “MP3 Player” or
                 iPod) is a handheld digital storage device designed primarily to store and
                 play audio, video, or photographic files. However, a portable media
                 player can also store other digital data. Some portable media players can
                 use removable storage media. Removable storage media include various
                 types of flash memory cards or miniature hard drives. This removable
                 storage media can also store any digital data. Depending on the model, a
                 portable media player may have the ability to store very large amounts of
                 electronic data and may offer additional features such as a calendar,
                 contact list, clock, or games.

              d. GPS: A GPS navigation device uses the Global Positioning System to
                 display its current location. It often contains records the locations where it
                 has been. Some GPS navigation devices can give a user driving or
                 walking directions to another location. These devices can contain records
                 of the addresses or locations involved in such navigation. The Global
                 Positioning System (generally abbreviated “GPS”) consists of 24
                 NAVSTAR satellites orbiting the Earth. Each satellite contains an
                 extremely accurate clock. Each satellite repeatedly transmits by radio a
                 mathematical representation of the current time, combined with a special
                 sequence of numbers. These signals are sent by radio, using specifications
                 that are publicly available. A GPS antenna on Earth can receive those
                 signals. When a GPS antenna receives signals from at least four satellites,
                 a computer connected to that antenna can mathematically calculate the
                 antenna’s latitude, longitude, and sometimes altitude with a high level of
                 precision.

              e. PDA: A personal digital assistant, or PDA, is a handheld electronic device
                 used for storing data (such as names, addresses, appointments or notes)
                 and utilizing computer programs. Some PDAs also function as wireless
                 communication devices and are used to access the Internet and send and
                 receive e-mail. PDAs usually include a memory card or other removable
                 storage media for storing data and a keyboard and/or touch screen for
                 entering data. Removable storage media include various types of flash


                                            9
Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 10 of 13 Pageid#: 13




                      memory cards or miniature hard drives. This removable storage media
                      can store any digital data. Most PDAs run computer software, giving
                      them many of the same capabilities as personal computers. For example,
                      PDA users can work with word-processing documents, spreadsheets, and
                      presentations. PDAs may also include global positioning system (“GPS”)
                      technology for determining the location of the device.

                  f. Tablet: A tablet is a mobile computer, typically larger than a phone yet
                     smaller than a notebook, that is primarily operated by touching the screen.
                     Tablets function as wireless communication devices and can be used to
                     access the Internet through cellular networks, 802.11 “wi-fi” networks, or
                     otherwise. Tablets typically contain programs called apps, which, like
                     programs on a personal computer, perform different functions and save
                     data associated with those functions. Apps can, for example, permit
                     accessing the Web, sending and receiving e-mail, and participating in
                     Internet social networks.

                  g. Pager: A pager is a handheld wireless electronic device used to contact
                     an individual through an alert, or a numeric or text message sent over a
                     telecommunications network. Some pagers enable the user to send, as
                     well as receive, text messages.

                  h. IP Address: An Internet Protocol address (or simply “IP address”) is a
                     unique numeric address used by computers on the Internet. An IP address
                     is a series of four numbers, each in the range 0-255, separated by periods
                     (e.g., 121.56.97.178). Every computer attached to the Internet computer
                     must be assigned an IP address so that Internet traffic sent from and
                     directed to that computer may be directed properly from its source to its
                     destination. Most Internet service providers control a range of IP
                     addresses. Some computers have static—that is, long-term—IP addresses,
                     while other computers have dynamic—that is, frequently changed—IP
                     addresses.

                  i. Internet: The Internet is a global network of computers and other
                     electronic devices that communicate with each other. Due to the structure
                     of the Internet, connections between devices on the Internet often cross
                     state and international borders, even when the devices communicating
                     with each other are in the same state.

       27.    Based on my training, experience, and research, I know that the devices described

in Attachment A have capabilities that allow them to serve as a wireless telephone, phone book,

digital camera, digital recorder, GPS Navigation, portable media player, and PDA. In my




                                               10
Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 11 of 13 Pageid#: 14




training and experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       28.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time.

       29.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the devices were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the devices because:

                   a. Data on the storage medium can provide evidence of a file that was once

                      on the storage medium but has since been deleted or edited, or of a deleted

                      portion of a file (such as a paragraph that has been deleted from a word

                      processing file).

                   b. Forensic evidence on a device can also indicate who has used or controlled

                      the device. This “user attribution” evidence is analogous to the search for

                      “indicia of occupancy” while executing a search warrant at a residence.

                   c. A person with appropriate familiarity with how an electronic device works

                      may, after examining this forensic evidence in its proper context, be able

                      to draw conclusions about how electronic devices were used, the purpose

                      of their use, who used them, and when.

                   d. The process of identifying the exact electronically stored information on a

                      storage medium that are necessary to draw an accurate conclusion is a




                                                  11
Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 12 of 13 Pageid#: 15




                      dynamic process. Electronic evidence is not always data that can be

                      merely reviewed by a review team and passed along to investigators.

                      Whether data stored on a computer is evidence may depend on other

                      information stored on the computer and the application of knowledge

                      about how a computer behaves. Therefore, contextual information

                      necessary to understand other evidence also falls within the scope of the

                      warrant.

                   e. Further, in finding evidence of how a device was used, the purpose of its

                      use, who used it, and when, sometimes it is necessary to establish that a

                      particular thing is not present on a storage medium.

       30.     Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the devices to human inspection in order to determine whether it contains evidence

described by the warrant.

       31.     Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.




                                                12
Case 6:20-mj-00029-RSB Document 1-3 Filed 10/27/20 Page 13 of 13 Pageid#: 16




                                         CONCLUSION

I submit that this affidavit supports probable cause for a search warrant authorizing the

examination of the devices described in Attachment A, in order to seek the items described in

Attachment B.

                                              OATH


The information in this affidavit is true to the best of my knowledge and belief.


Respectfully submitted,

                              s/Daniel Bailey
                              Daniel Bailey, Task Force Officer
                              Drug Enforcement Administration

Received by reliable electronic means and sworn and attested to by telephone on this WK
                                                                                     ____day of
October 2020.


 Robert S. Ballou
___________________________________
ROBERT S. BALLOU
UNITED STATES MAGISTRATE JUDGE




                                                13
